Citation Nr: 9930353	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-48 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder secondary to service-connected residuals of a back 
injury with disc disease and radicular neuropathy, L5-S1.  

3.  Entitlement to service connection for a temporomandibular 
joint (TMJ) disorder.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to an increased disability rating for 
residuals of a back injury with disc disease and radicular 
neuropathy, L5-S1, currently evaluated as 40 percent 
disabling.  

7.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1962 
to January 1966.  He also had subsequent reserve duty.  

The current appeal arises from various rating actions of the 
Huntington, West Virginia, regional office (RO).  By a March 
1994 decision, the RO denied service connection for hearing 
loss, but granted a 40 percent rating for the veteran's 
service-connected back disability.  At a personal hearing 
conducted before a hearing officer in August 1994, the 
veteran presented testimony regarding the issues of 
entitlement to service connection for hearing loss and 
entitlement to an evaluation greater than 40 percent for 
residuals of a back injury with disc disease and radicular 
neuropathy, L5-S1.  By an October 1994 decision, the hearing 
officer who had conducted the August 1994 hearing denied both 
claims.  

Additionally, by a May 1995 rating action, the RO, in 
pertinent part, denied claims of service connection for 
tinnitus, a chronic lung disorder, and a psychiatric disorder 
secondary to the service-connected low back disability, as 
well as a claim of entitlement to a total rating based on 
individual unemployability (TDIU).  Subsequently, by an 
August 1996 decision, the RO denied service connection for a 
TMJ disorder.  

The Board notes that, in a statement received at the RO in 
January 1996, the veteran appeared to raise the issue of 
entitlement to service connection for hypertension.  This 
claim is not inextricably intertwined with the current appeal 
and is, therefore, referred to the RO for appropriate action.  

(Consideration of the increased rating and TDIU issues is 
deferred pending completion of the development sought in the 
remand that follows the decision below.  Further evidentiary 
development is also required before the claim of service 
connection for hearing loss may be finally decided.)


FINDINGS OF FACT

1.  The record contains no competent evidence associating any 
chronic lung disability to the veteran's active military 
service.  

2.  The record contains no competent evidence associating any 
psychiatric disorder to service-connected residuals of a back 
injury with disc disease and radicular neuropathy, L5-S1.  

3.  The record contains no competent evidence associating a 
TMJ disorder to the veteran's active military service.  

4.  The record contains no competent evidence associating any 
tinnitus to the veteran's active military service.  

5.  The veteran has been diagnosed with bilateral high 
frequency sensorineural hearing loss that has been implicitly 
linked to his military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a lung 
disability, a psychiatric disability, a TMJ disorder, or 
tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).  

2.  The claim of entitlement to service connection for 
hearing loss is well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  Competent evidence 
demonstrating that a disability is due to, or was aggravated 
by, an already service-connected disability will also make a 
claim of service connection well grounded.  38 C.F.R. 
§ 3.310(a).  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Lung Disorder

Throughout the current appeal, the veteran has asserted that 
he has developed a chronic, long-term lung disorder, 
variously diagnosed as interstitial pulmonary fibrosis and 
"CPOD" (as per a May 1994 statement) as a result of the 
pulmonary difficulties (including bronchial and lung 
inflammation) for which he was treated during his active 
military service.  

According to the veteran's service medical records, at an 
enlistment examination which was conducted in December 1962, 
the veteran denied ever having experienced asthma, shortness 
of breath, or pain or pressure in his chest.  "Usual 
childhood diseases" were noted on the evaluation report.  
This examination demonstrated that the veteran's lungs and 
chest were normal.  

In March 1963, the veteran was treated for a non-specific 
eruption of an upper respiratory infection.  In September 
1963, he sought treatment for a cough productive of purulent 
sputum for 72 hours.  In May 1965, the veteran was treated 
for acute asthma of an allergic etiology.  He was 
hospitalized for four days in the same month for acute 
bronchitis with asthma (organism unknown).  The initial 
impression was allergic asthma.  Chest X-rays taken during 
this hospitalization showed no significant abnormality.  The 
records of this hospitalization also noted that the veteran 
had experienced the same symptoms in spring of the previous 
year.  Another document indicated that this hospitalized 
involved treatment for an infection of the veteran's lung.  
Subsequently, in October 1965, he was treated for bronchial 
asthma.  

At a separation examination, which was conducted in November 
1965, the veteran reported that he was experiencing at that 
time, or had previously experienced, asthma, shortness of 
breath, or pain or pressure in his chest.  He specified that 
he had had his last asthma attack in the month prior to the 
discharge examination and that he had had asthma since his 
childhood.  The separation examination demonstrated that the 
veteran's lungs and chest were normal.  

According to post-service medical records, in September 1967, 
the veteran was treated at a VA hospital emergency room for 
asthmatic bronchitis, given medications, and discharged.  An 
evaluation of the veteran's respiratory system at a VA 
general medical examination conducted in May 1975 
demonstrated that he had normal breath sounds.  The examiner 
concluded that the general medical examination was within 
normal limits except for the veteran's back injury (by 
history).  No lung disorder was diagnosed.  Examinations 
conducted in March and September 1981 pursuant to the 
veteran's enlistment in the reserves demonstrated that his 
lungs and chest were normal.  

Chest X-rays taken in October 1991 showed minimal pulmonary 
fibrosis and chronic obstructive pulmonary disease (cause 
undetermined).  Minimal interstitial pulmonary fibrosis was 
also diagnosed in the following month.  Thereafter, in July 
1992, when the veteran sought treatment for complaints of low 
back pain, he also reported that he had a previous history of 
asthma.  Chest X-rays taken in the following month showed 
emphysema.  

An examination conducted in March 1993 pursuant to the 
veteran's reserve duty demonstrated that his lungs and chest 
were normal.  When the veteran complained of "nerves" and 
shortness of breath at an August 1993 treatment session, he 
also reported having a medical history of emphysema.  
Examination of the veteran's respiratory system in September 
1993 demonstrated no cough, shortness of breath, mostly 
sighing-like respiration, and no wheezing.  However, chest 
X-rays taken at that time confirmed the presence of 
interstitial pulmonary fibrosis.  When the veteran sought 
treatment for complaints of increased back pain in August 
1994, he also described a medical history which included 
pulmonary fibrosis.  

The Board acknowledges the veteran's contention that he 
developed a chronic, long-term lung disorder, variously 
diagnosed as interstitial pulmonary fibrosis and "CPOD" as 
a result of the pulmonary problems (including bronchial and 
lung inflammation) for which he was treated during his active 
duty.  Furthermore, the Board notes that, although the 
December 1962 enlistment examination was negative for 
complaints of, treatment for, or findings of a lung disorder, 
subsequent service medical records reflect treatment for a 
non-specific eruption of an upper respiratory infection (in 
March 1963), a cough productive of purulent sputum for the 
past 72 hours (in September 1963), acute asthma of an 
allergic etiology (in May 1965), acute bronchitis with asthma 
(organism unknown) and a lung infection (also in May 1965), 
and bronchial asthma (in October 1965).  Although the 
November 1965 separation examination noted the veteran's 
report of a history of asthma, shortness of breath, and pain 
or pressure in his chest (including his statement that his 
last asthma attack occurred in the month prior to the 
discharge examination and that he had had asthma since 
childhood), this evaluation demonstrated that his lungs and 
chest were normal.  

Post-service medical records reflect recent diagnoses of 
minimal interstitial pulmonary fibrosis and emphysema.  
Significantly, however, the claims folder contains no 
evidence associating any distinct current lung disability, 
including the recently diagnosed interstitial pulmonary 
fibrosis or emphysema to the veteran's military service or 
the aforementioned in-service difficulties.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has a chronic lung 
disability (such as the recently diagnosed interstitial 
pulmonary fibrosis and emphysema), either having its onset 
during service  or as the product of continued symptoms since 
service.  Consequently, the veteran's claim of service 
connection for a lung disability must be found to be not well 
grounded.  Caluza, supra.

Psychiatric Disorder

Throughout the current appeal, the veteran has claimed that 
he has acquired severe anxiety as a result of his 
service-connected low back disability.  Specifically, in a 
statement dated in November 1994, the veteran asserted that 
"the stress of being unable to work due to . . . [his] back 
has put great strain on . . . [him] and . . . [his] 
marriage."  Subsequently, in a substantive appeal which was 
received at the RO in January 1996, the veteran maintained 
that his nervous disorder was caused by his "inability to 
work and . . . [his] loss of self esteem with not being able 
to support . . . [his] family."  

According to the service medical records, an examination 
conducted during a five-day hospitalization for abdominal 
discomfort in April 1965 demonstrated that the veteran was 
"in a fairly good mental status."  At the November 1965 
separation examination, the veteran denied ever experiencing 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  The veteran's psychiatric evaluation was found to be 
normal.  

According to the post-service medical reports, a psychiatric 
evaluation completed at the May 1975 VA general medical 
examination demonstrated that the veteran was stable.  This 
record also reflected that the veteran, who had a prior work 
history as a truck driver, was unemployed at the time of the 
examination.  The examiner concluded that this general 
medical evaluation was within normal limits except for a back 
injury (by history).  Thereafter, at the March and September 
1981 reserve enlistment examinations, the veteran's 
psychiatric evaluation was found to be normal.  

In June 1992, the veteran reported that he had a history of 
panic attacks and that he was under increased stress.  An 
anxiety disorder, not otherwise specified, was diagnosed.  An 
October 1992 medical record noted that the veteran was 
anxious and depressed "due to multiple problems."  The 
veteran reported that he was experiencing stressful events 
from his home environment.  In the following month, the 
veteran was treated for a depressed mood, a constricted 
affect, and anxiety.  Approximately one-and-a-half weeks 
later, the veteran received additional treatment for anxiety 
and primary insomnia.  He stated that he was uncertain 
whether to attribute his somewhat controlled anxiety to his 
medication or to the improvement in his financial situation.  

In January 1993, when the veteran was treated for generalized 
anxiety, the examiner concluded that the veteran was 
"dealing with life's problems a lot better now that he is 
more calm."  The examination conducted in March 1993 
pursuant to the veteran's reserve duty, demonstrated that the 
veteran's psychiatric evaluation was normal.  In April 1993, 
the veteran stated that he was "feeling much better since he 
. . . had his financial problems taken care of" and that 
"life feels a lot better for him now."  The examiner, who 
diagnosed anxiety, not otherwise specified, also concluded 
that the veteran was "handling things a lot better."  

In August 1993, the veteran sought treatment for complaints 
of nerves and shortness of breath which he described as 
"deep sighs."  "Probable anxiety/depression" was 
diagnosed.  At the examination conducted in the following 
month, the veteran reported that his anxiety medication 
helped with his shortness of breath.  The examining physician 
concluded that "[m]ost of . . . [the veteran's] dyspnea 
problem seems to be psychogenic dyspnea because of 
generalized anxiety disorder."  

In June 1994, the veteran reported that he had been 
experiencing "a lot of stress" as a result of "money, job, 
disability, etc."  The veteran expressed his belief that he 
thought that "all [is] related to stress."  Anxiety was 
diagnosed.  After interviewing the veteran in the following 
month, a psychiatrist concluded that the veteran showed no 
signs or symptoms of anxiety.  Additionally, the psychiatrist 
expressed his opinion that, "despite the fact of having many 
problems going on in his life, [the veteran] seems to be 
dealing with them quite well."  

When the veteran was treated for a generalized anxiety 
disorder in November 1994, he asserted that his anxiety 
resulted from his back problems.  Additionally, he described 
various situational stressors, including unemployment since 
1991, filing for bankruptcy, an attempted suicide of his 
wife, and financial problems.  In December 1994, the veteran 
again received treatment for his generalized anxiety 
disorder.  The examining psychiatrist noted that the veteran 
is "having quite a problem getting a job."  

Subsequently, between June 1995 and February 1998, the 
veteran received treatment on numerous occasions for his 
psychiatric condition which was variously diagnosed as first 
a generalized anxiety disorder, then anxiety (to be ruled 
out), then depression not otherwise specified, and most 
recently, depression not otherwise specified and marital 
discord.  According to these medical records, in August 1995, 
the veteran was found to be handling his degenerative 
arthritis "better than is to be expected."  In December 
1996, the veteran was found to continue to have anxiety and 
marital discord which had been ongoing for a number of years.  
In November 1997, when depression not otherwise specified was 
assessed, the veteran reported experiencing an increase in 
his marital problems.  In January 1998, the veteran received 
individual therapy for difficulties coping with his wife who 
has manic depression, his sister's and his mother's 
illnesses, as well as his back and foot pain.  

The Board acknowledges the veteran's contention that he has 
developed a psychiatric disability as a result of the 
service-connected residuals of a back injury with disc 
disease and radicular neuropathy, L5-S1.  In this regard, the 
Board notes that the post-service medical records which have 
been obtained and associated with the claims folder reflect 
diagnoses of a generalized anxiety disorder and, recently, 
depression, not otherwise specified.  Significantly, however, 
the fact remains that the claims folder contains no evidence 
associating any psychiatric disorder that the veteran may 
have, including a generalized anxiety disorder or depression 
(not otherwise specified) to his service-connected low back 
disability.  The Board acknowledges that a June 1994 record 
indicates that the veteran was experiencing a lot of stress 
as a result of, among other things, disability.  It was also 
noted in January 1998 that the veteran had undergone therapy 
for difficulties with back pain.  Nevertheless, the salient 
point to be made is that no medical evidence has been 
presented that indicates the difficulties created by his 
back, such as additional stress, has caused or made worse any 
anxiety or depression.  What is significant about the record 
is that the veteran is experiencing a myriad of difficulties 
coping.  That he also has a back problem which may at times 
cause him stress is not evidence that the back problem has 
caused a psychiatric disability or made it any worse that it 
might otherwise be.  

Competent medical evidence of a nexus between current 
disability and the veteran's service-connected disability is 
required for a finding of a well-grounded secondary 
service-connection claim.  See Jones v. Brown, 7 Vet.App. 134 
(1994).  Such evidence is lacking in this case.  In other 
words, no one with sufficient expertise has provided an 
opinion that the veteran has a psychiatric disorder 
(including any generalized anxiety disorder and depression) 
as a result of the service-connected residuals of a back 
injury with disc disease and radicular neuropathy, L5-S1.  
Additionally, as already noted, there is no suggestion by 
competent medical authority that any psychiatric disorder has 
been made worse by the veteran's service-connected low back 
disability.  Allen, supra.  Consequently, the veteran's claim 
for service connection for an acquired psychiatric disorder, 
asserted to be secondary to the service-connected residuals 
of a back injury with disc disease and radicular neuropathy, 
L5-S1, is not well grounded.  Caluza, supra.  

TMJ Disorder

Throughout the current appeal, the veteran has asserted that, 
during his active military duty, he was hit in his mouth and 
thereafter underwent surgery "in an effort to 
save . . . [his] teeth."  The veteran claims that this "bad 
trauma" to his jaw, which he described at a January 1997 
personal hearing as being struck in his face by a fist and 
which required surgical intervention, led to a TMJ disorder.  
See, e.g., January 1997 hearing transcript (1997 T.) at 2-14.  
While in July 1995, the veteran alleged that this injury 
occurred in November 1965, he subsequently maintained at the 
January 1997 personal hearing that he sustained this injury 
in July or August 1965.  He also later stated (in October 
1997) that "the incident regarding . . . [his] jaw" 
happened in late spring or early May of 1964.  See, 1997 T. 
at 2-3.  The veteran testified at the January 1997 personal 
hearing that, when he went to a physician with regard to his 
hearing in April 1982, TMJ was noted.  T. at 10-12.  

Additionally, the Board notes that, throughout the current 
appeal, the veteran has asserted that the documents of the 
reported in-service injury to his mouth are not a part of his 
record.  See, e.g., 1997 T. at 1-2.  In this regard, the 
Board notes that a complete and thorough review of the claims 
folder indicates that the RO has made numerous attempts to 
obtain copies of any such in-service treatment.  See also, 
1997 T. at 9-10, 13-14.  Following such numerous attempts, a 
response was received in March 1998 that a search for records 
of treatment for a mouth injury between March 1964 and 
September 1965 was negative.

Service dental records note treatment for several of the 
veteran's teeth in April 1963.  The physical examination, 
which was conducted during the five-day hospitalization for 
abdominal discomfort in April 1965, determined that the 
veteran's head and throat were not remarkable.  No evidence 
of a TMJ disorder was noted.  At the November 1965 separation 
examination, the veteran denied ever experiencing swollen or 
painful joints or severe tooth or gum trouble.  In fact, this 
evaluation failed to demonstrate evidence of a disability of 
the veteran's jaw.  Following the veteran's discharge 
examination, additional dental records note treatment for 
tooth #10.  

The May 1975 VA general medical examination showed that the 
veteran had four or five missing teeth and two or three badly 
decayed teeth.  The veteran informed the examiner that he was 
"going to get them fixed, pulled out, or something."  A 
diagnosis of TMJ disorder was not made.  In fact, the 
examiner concluded that the general medical evaluation was 
within normal limits except for a back injury (by history).  
The March and September 1981 reserve enlistment examinations 
were negative for any findings or a diagnosis of a TMJ 
disorder.  

A private medical record dated in April 1982 indicated that 
the veteran continued to have "some TMJ discomfort on the 
left side."  The March 1993 reserve examination failed to 
provide evidence of findings or a diagnosis of a TMJ 
disorder.  

Additional medical reports dated between May 1995 and 
December 1997 reflect treatment for a TMJ disorder.  
According to these records, the veteran was treated for 
bilateral TMJ pain and particularly for pain in his left jaw.  
Medical records dated in May 1995 note the presence of 
degenerative changes in the head of the veteran's left 
condyle.  

The Board acknowledges the veteran's contention that he 
developed a TMJ disorder as a result of an injury sustained 
to his mouth during his active military duty.  In this 
regard, the Board notes that the post-service medical records 
which have been obtained and associated with the claims 
folder reflect a diagnosis of a TMJ disorder.  Significantly, 
however, the claims folder contains no evidence associating 
any such disability to the veteran's active military service.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has a TMJ disability 
associated with his active duty (either having its onset 
during service or as the product of continued symptoms since 
service).  Consequently, the veteran's claim of service 
connection for a TMJ disability must be found to be not well 
grounded.  Caluza, supra.

The Board acknowledges that, at the January 1997 personal 
hearing, the veteran testified that a VA dentist who had 
examined him, taken X-rays of his mouth, and determined that 
he had a TMJ disorder then asked him if he had sustained a 
traumatic blow to his face."  1997 T. at 6.  Importantly, 
however, the veteran did not say that the dentist had related 
the TMJ to the in-service injury to his mouth.  1997 T. at 8.  
As the Board has discussed, the pertinent medical records 
which have been obtained and associated with the claims 
folder do not provide competent medical evidence of an 
association between his current TMJ disorder and his active 
military service, including the in-service injury reported by 
the veteran.  

Tinnitus

In the substantive appeal which was received at the RO in 
January 1996, the veteran asserted that the tinnitus that he 
now experiences is associated with his military duty.  The 
veteran maintained that the loud noises to which he was 
exposed during his active military duty damaged his ears.  
See also, August 1994 hearing transcript (1994 T.) at 2-3.  

The service medical records from the veteran's period of 
active military duty are negative for complaints of, 
treatment for, or findings of tinnitus.  In fact, the 
physical examination which was conducted during the veteran's 
five-day hospitalization in April 1965 for complaints of 
abdominal discomfort demonstrated that his ears were "not 
remarkable."  Furthermore, the physical examination which 
was conducted during the veteran's four-day hospitalization 
in May 1965 for complaints of dyspnea showed no signs of 
inflammation of his ears.  Additionally, the November 1965 
separation examination demonstrated that the veteran's ears 
were normal.  No complaints or findings of tinnitus were 
made.  

The VA general medical examination which was conducted in May 
1975 provided no complaints, or findings, of tinnitus.  The 
examiner did not diagnose tinnitus.  

The March and September 1981 reserve enlistment examinations 
are negative for complaints, or findings, of tinnitus.  
Additionally, the March 1993 reserve examination failed to 
provide any evidence of complaints, or findings, of tinnitus.  

In June 1994, the veteran underwent a private audiological 
evaluation at which time he described the presence of 
tinnitus which varied in severity but which was generally 
mild.  Furthermore, he reported having served in various 
capacities during his active military duty, including as a 
cannoneer (and thus being exposed to loud noises from 
artillery and firearms).  He also noted that, during his 
service in the Air National Guard from 1983 to 1993, he was 
around fire trucks, large airplanes, and firearms.  
Subsequently, in March 1996, the veteran underwent a private 
audiological evaluation at which time he made no complaints 
regarding any tinnitus that he may have been experiencing.  

The Board acknowledges the veteran's contention that he 
developed tinnitus as a result of having been exposed to loud 
noises (from artillery, firearms, fire trucks, and large 
airplanes) during his military service.  As the Board has 
discussed, the service medical records from the veteran's 
period of active military duty (including the November 1965 
separation examination), as well as the medical reports from 
his reserve duty are negative for complaints or findings of 
tinnitus.  In fact, the first evidence of such a condition is 
dated in June 1994, when the veteran complained of tinnitus 
at a private audiological evaluation.  However, at a March 
1996 private audiological evaluation, the veteran made no 
complaints regarding tinnitus.  Significantly, the claims 
folder contains no competent evidence associating any 
tinnitus that the veteran may have to his active military 
service.  Consequently, this claim, like the others discussed 
above, is not well grounded.  Caluza, supra.

Hearing loss

With regard to the claim of entitlement to service connection 
for hearing loss, the Board notes that the term "impaired 
hearing" is defined by regulation.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  See also 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  

In June 1994, the veteran underwent a private audiological 
evaluation at which time he described the presence of 
impaired hearing for many years (with his left ear being 
worse than his right ear).  The veteran denied vertigo or 
hearing fluctuation.  Furthermore, he reported having served 
in various capacities during his active military duty, 
including as a cannoneer (and, as such, was exposed to loud 
noises from artillery and firearms).  He also noted that 
during his service in the Air National Guard from 1983 to 
1993, he worked around fire trucks, large airplanes, and 
firearms.  The audiogram completed in June 1994 showed high 
frequency sensorineural hearing loss bilaterally (with the 
left ear being worse than the right ear).  The speech and 
tympanometric results were consistent with the audiometric 
findings.  

The audiologist concluded that the veteran's "history is one 
of noise over-exposure and this has likely contributed to his 
hearing loss."  Although the audiologist noted that the 
difference in the hearing acuity in the veteran's ears is not 
typical of most noise exposure (because, as the audiologist 
explained, most noise exposure affects both ears similarly), 
"a significant portion of . . . . [the veteran's] exposure 
has been from firearms, which will generally affect the 
near-ear more than the far-ear."  

A reasonable inference from a reading of the private 
audiologist's report is that the veteran's bilateral high 
frequency sensorineural hearing loss is attributable to 
in-service events (i.e., episodes of exposure to loud noises 
from artillery, firearms, fire trucks, and large airplanes).  
Consequently, the Board concludes that the veteran's claim of 
service connection for hearing loss is well grounded.  See 
Caluza, supra.


ORDER

Service connection for a lung disability is denied.  

Service connection for a psychiatric disorder secondary to 
residuals of a back injury with disc disease and radicular 
neuropathy, L5-S1, is denied.  

Service connection for a TMJ disorder is denied.  

Service connection for tinnitus is denied.  

To the extent that the claim of entitlement to service 
connection for hearing loss is well grounded, the appeal 
regarding this issue is granted.


REMAND

At the personal hearing conducted before a hearing officer at 
the RO in August 1994, the veteran testified that the noise 
to which he was exposed during his active military duty 
(particularly artillery fire) impaired his hearing.  1994 T. 
at 2-3.  According to the veteran's testimony, he now 
experiences problems communicating with people.  1994 T. 
at 6.  The veteran cited the need to have to turn up the 
volume on his television in order to hear it and (when in 
conversation with other people) to ask them to repeat 
themselves.  1994 T. at 6-7.  Additionally, the veteran 
testified that, sometime during his active duty in 1965 prior 
to his separation examination, he reported that he had 
trouble hearing.  1994 T. at 7-8.  He also asserted that, 
approximately one year or one-and-a-half years before he 
tried to join the Air National Guard, he was "turned down . 
. . [due to his] hearing loss."  1994 T. at 8.  The veteran 
also cited a 1982 medical record from the Air National Guard 
which showed that he had hearing loss.  1994 T. at 10.  

Except for a one-time episode of a complaint of hearing 
impairment, the service medical records from the veteran's 
period of active military duty are negative for complaints 
of, treatment for, or findings of hearing impairment.  
Specifically, although the veteran reported at the physical 
examination which was conducted during his five-day 
hospitalization in April 1965 for complaints of abdominal 
discomfort that he occasionally experienced difficulty 
hearing, this evaluation demonstrated that his ears were 
"not remarkable."  Furthermore, the physical examination 
which was conducted during the veteran's four-day 
hospitalization in May 1965 for complaints of dyspnea showed 
no signs of inflammation of his ears.  No complaints of 
hearing impairment were made at that time.  Additionally, the 
November 1965 separation examination demonstrated that the 
veteran's ears were normal, that he had normal hearing 
acuity, and that he had denied ever experiencing ear trouble.  

The VA general medical examination which was conducted in May 
1975 demonstrated that the veteran's ear drums were intact.  
The examiner specifically indicated that no hearing loss was 
noted.  

According to the medical records from the veteran's reserve 
duty, an audiogram completed at the March 1981 reserve 
enlistment examination reflected the following puretone 
thresholds at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz:  5, 5, 55, 85, 85, and 85 (in the left ear) and 
10, 5, 5, 30, 60, and 60 (in the right ear).  High frequency 
deafness was assessed.  The veteran was notified of his 
medical disqualification due to bilateral high frequency 
hearing loss.  An audiogram completed at the September 1981 
reserve enlistment examination reflected the following 
puretone thresholds at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz:  5, 5, 20, 10, 10, and 10 (in the left ear) and 
10, 5, 5, 30, 40, and 35 (in the right ear).  An October 1981 
record noted that the veteran had "failed at AFEES" in 
March 1981 due to high frequency hearing loss but that the 
subsequent audiogram was acceptable.  

A private audiogram completed in December 1981 confirmed the 
presence of high frequency hearing loss in both of the 
veteran's ears.  Thereafter, in July 1983, the veteran was 
treated for complaints of sore ears.  Examination of the 
veteran's ears showed swollen canals.  The veteran's ears 
were cleaned, wicks were placed in them, and drops were 
instilled.  Three days later, the veteran reported that his 
right ear was much better and that his left ear was still "a 
little painful."  Both wicks were removed.  Both canals 
remained a little swollen (particularly the left one) and 
contained a lot of mucoid purulent debris which was removed.  
Drops were again instilled.  The veteran was instructed to 
continue placing drops in his ears for two weeks.  

In December 1984, the veteran's canals and tympanic membranes 
were normal.  According to the record of this treatment 
session, the veteran reported that "some three years or so 
ago" he underwent an audiogram which demonstrated high 
frequency hearing loss and that he was not exposed to any 
excessive noise levels at present.  The veteran then 
underwent another audiogram which confirmed the presence of 
high frequency hearing loss bilaterally which was worse on 
the left side.  A slight reduction in discrimination was also 
noted on the left side.  The veteran, who reported that he 
was "occasionally" on the firing range at the National 
Guard, that he has been exposed to artillery gunfire in the 
past, and that he wore ear protection, was instructed to 
undergo an audiogram annually.  

The report of the March 1993 reserve examination demonstrated 
the following puretone thresholds at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz:  5, 5, 65, 90, 90, and 80 (in the left 
ear) and 5, 5, 10, 40, 70, and 70 (in the right ear).  
Bilateral decreased hearing was assessed.  

At the September 1993 private examination, the veteran stated 
that he had a hearing problem and had had trouble lately.  An 
audiogram was not completed at that time, but the examining 
physician assessed "hearing problems."  

The March 1996 private audiological evaluation demonstrated, 
with respect to the veteran's right ear, puretone thresholds 
which were within normal limits until 2000 Hertz and which 
then precipitously sloped to severe sensorineural high 
frequency hearing loss.  This examination also showed, with 
respect to the veteran's left ear, puretone thresholds which 
were within normal limits until 1000 Hertz and which then 
precipitously sloped to a profound sensorineural high 
frequency hearing loss.  The audiologist noted that the 
veteran's speech recognition thresholds approximated pure 
tone averages bilaterally.  In particular, the audiologist 
described the veteran's speech discrimination in his right 
ear as "good" at comfortable and elevated listening levels 
and in his left ear as "fair" at comfortable and elevated 
listening levels.  

Despite the veteran's one-time in-service complaint (in April 
1965) of occasional hearing difficulties, the service medical 
records do not provide competent evidence of a finding of 
hearing loss.  In fact, the November 1965 separation 
examination determined that the veteran had normal hearing 
acuity in both of his ears.  Moreover, the first competent 
evidence of hearing loss is dated in March 1981, when the 
veteran was afforded a reserve enlistment examination.  As 
the Board has discussed, the March 1981 evaluation 
demonstrated the following puretone thresholds at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz:  5, 5, 55, 85, 85, and 85 
(in the left ear) and 10, 5, 5, 30, 60, and 60 (in the right 
ear).  High frequency deafness was assessed.  See Hensley v. 
Brown, 5 Vet.App. 155 (1993) (when the auditory threshold at 
any of the frequencies is greater than 20 decibels, some 
degree of hearing impairment is present).  See also 38 C.F.R. 
§ 3.385 (1998) and 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(which defines the term "impaired hearing").  Subsequent 
medical reports confirm the diagnosis of bilateral 
sensorineural high frequency hearing loss (worse in the left 
ear).  

The Board acknowledges the private audiologist's June 1994 
implicit conclusion that the veteran's bilateral high 
frequency sensorineural hearing loss is attributable to 
in-service events (i.e., episodes of exposure to loud noises 
from artillery, firearms, fire trucks, and large airplanes).  
Significantly, however, a complete and thorough review of 
this audiologist's letter appears to indicate that he did not 
have access to the veteran's claims folder (including the 
pertinent service and post-service medical records).  In this 
regard, the Board notes that, in the June 1994 letter, the 
audiologist simply noted that the veteran "brought with him 
a pure tone audiogram from March of 1993."  Consequently, 
the audiologist's apparent conclusion that the veteran's 
bilateral high frequency sensorineural hearing loss was 
attributable to the loud noises to which he was exposed 
during his service appears to have been based upon the 
reports of history of noise exposure as explained by the 
veteran himself.  

In view of the lack of competent medical evidence of hearing 
loss until March 1981 (more than 15 years after the veteran's 
discharge from active military duty), the Board believes that 
a remand is necessary.  On remand, the veteran should be 
scheduled for a VA audiological evaluation which would 
provide competent information regarding the nature and 
etiology of the veteran's hearing loss.  

The veteran's service-connected low back disability, which is 
characterized as residuals of a back injury with disc disease 
and radicular neuropathy, L5-S1, is currently evaluated as 
40 percent disabling.  According to a pertinent diagnostic 
code, evidence of severe limitation of motion of the lumbar 
spine warrants the assignment of a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Code 5292 (1999).  This 
diagnostic code does not provide for a disability evaluation 
greater than 40 percent.  Id.  Clearly, therefore, the 
veteran in the present case cannot receive a disability 
rating greater than the current evaluation of 40 percent for 
his service-connected low back disability under the 
diagnostic code which rates impairment resulting from 
limitation of motion.  

Another potentially relevant diagnostic code stipulates that 
evidence of severe lumbosacral strain with a listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion will 
result in the assignment of a 40 percent rating.  38 C.F.R. 
§ 4.71a, Code 5295 (1999).  This diagnostic code does not 
provide for a disability evaluation greater than 40 percent.  
Id.  Since this code also contemplates limited motion, a 
separate rating may not be assigned under this code.  
38 C.F.R. § 4.14 (1999).  Moreover, because 40 percent is the 
highest schedular rating under this code, consideration of 
whether a higher rating might be assigned under Code 5295 is 
not necessary.  

Importantly, however, the veteran may receive an increased 
rating for his service-connected low back disability under 
another potentially applicable diagnostic code.  Evidence of 
severe intervertebral disc syndrome with recurring attacks 
and with intermittent relief will result in the assignment of 
a 40 percent disability rating.  38 C.F.R. § 4.71a, Code 5293 
(1999).  For an award of a higher disability evaluation of 
60 percent under this diagnostic code, the evidence must show 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  Id.  A disability rating 
greater than 60 percent is not assignable under this 
diagnostic code.  Id.  

Consideration under code 5293 must also include analysis of 
the extent of any "functional loss" experienced as a result 
of pain, weakness, etc.  See DeLuca v. Brown, 8 Vet.App. 202, 
206 (1995).  When a veteran receives less than the maximum 
evaluation under Diagnostic Code 5293 (which is based upon 
symptomatology that includes limitation of motion), 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40, 4.45, even though the rating may 
correspond to the maximum rating under another diagnostic 
code pertaining to limitation of motion.  VAOPGCPREC 36-97 
(Dec. 12, 1997).  In other words, because the veteran in the 
present case is receiving a 40 percent rating for his 
service-connected low back disability, which is less than the 
maximum evaluation allowed under Diagnostic Code 5293, 
consideration must be given to the extent of disability as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, even though this 
current evaluation corresponds to the maximum rating allowed 
under the rating criteria pertaining to limitation of motion 
of the lumbar spine.  See 38 C.F.R. § 4.71a, Code 5292 
(1998).  

At the last VA spine examination, which was conducted in 
February 1994, the veteran described back pain with bending, 
lifting, and squatting.  Additionally, the veteran explained 
that this pain radiated down his left leg and that his right 
leg had no paresthesia.  The examination demonstrated no 
postural abnormality, no fixed deformity, and normal 
musculature of the veteran's back.  Furthermore, the veteran 
was found to have the following ranges of motion of his 
lumbar spine:  forward flexion to 15 degrees, backward 
extension to zero degrees, left lateral flexion to 
10 degrees, right lateral flexion to 10 degrees, rotation to 
the left to 10 degrees, and rotation to the right to 
10 degrees.  The examiner also noted that the veteran 
exhibited objective evidence of pain on all ranges of motion 
of his lumbar spine as well as pain with straight leg raises 
at 60 to 70 degrees bilaterally but that no evidence of 
neurological involvement was shown on evaluation.  According 
to the examination report, a computerized tomography (CT) 
scan showed a lateral herniated disc at L4 to L5.  The 
examiner diagnosed degenerative disc disease of the lumbar 
spine from L3 to S1 with limited range of motion and daily 
pain syndrome.  

Subsequent medical records reflect continuous treatment 
(including medication) for chronic low back pain.  In 
particular, X-rays taken of the veteran's lumbar spine in 
March 1995 showed moderate degenerative changes with 
narrowing of the disc spaces at levels L3-L5 as well as 
hypertrophic spurring anteriorly.  The impression of 
lumbosacral strain with aggravation of the underlying 
degenerative disc disease was given.  Following complaints of 
back and lower extremity pain in April 1996, X-rays were 
taken of the veteran's lumbosacral spine which showed a 
degenerated L5-S1 disc with joint space narrowing.  

In May 1996, the veteran's lumbosacral pain was found to be 
stable.  Magnetic resonance imaging (MRI) which was completed 
on the veteran's lumbar spine in the following month 
demonstrated degenerative changes throughout the middle and 
lower lumbar spine (most pronounced at the L4-5 level) but no 
focal disc herniation or significant spinal canal stenosis.  

In July 1996, the veteran explained that sudden motion or 
prolonged walking caused weakness and paresthetic pain in his 
left lower extremity.  At an outpatient treatment session in 
the following month, the veteran's back pain was described as 
"status quo."  

An examination conducted following complaints of left low 
back pain in May 1997 demonstrated left-sided paraspinal 
muscle spasm as well as decreased range of motion of the 
veteran's back secondary to pain.  In October 1997, the 
veteran was treated for chronic low back pain secondary to 
disc degeneration.  According to the report of this 
outpatient treatment session, the MRI completed in 1996 
provided no evidence of spinal stenosis.  The veteran 
reported to a March 1998 rehabilitation medicine consultation 
wearing a lumbosacral corset.  However, due to weight gain, 
he was fitted for another lumbosacral corset.  

The Board acknowledges that the VA spine examination 
conducted in February 1994 showed no evidence of neurological 
involvement with regard to the veteran's service-connected 
low back disability.  Significantly, however, subsequent 
medical reports reflect continued complaints of lower 
extremity difficulties.  Specifically, in July 1996, the 
veteran reported that sudden motion or prolonged walking 
caused weakness and paresthetic pain in his left lower 
extremity.  Additionally, left-sided paraspinal muscle spasm 
was shown at a May 1997 examination.  

As the Board has discussed, adjudication of the veteran's 
claim for an increased rating for his service-connected low 
back disability must include consideration of the extent of 
any "functional loss" experienced as a result of problems 
such as pain.  See DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995); VAOPGCPREC 36-97 (Dec. 12, 1997) and 38 C.F.R. 
§§ 4.40, 4.45.  The examination conducted on remand, 
therefore, should provide evidence which would adequately 
evaluate any functional loss that the veteran may experience 
in his low back due to pain or other functional debility in 
his lumbar spine.  DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995).  This is especially important in light of the 
veteran's recent complaints of low back pain as well as the 
recent examination findings of limitation of motion of his 
lumbar spine, objective evidence of pain on all ranges of 
motion of his lumbar spine and with straight leg raises, and 
the need for medication and a lumbosacral corset.  

Turning to the claim for a TDIU, the Board notes that a total 
disability rating for compensation may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation due to service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (1999).  

In the present case, the only qualifying disability is the 
veteran's service-connected low back disability.  This 
disorder, which is defined as residuals of a back injury with 
disc disease and radicular neuropathy, L5-S1, is currently 
evaluated as 40 percent disabling.  Clearly, this rating does 
not, on its face, meet the percentage requirements of 
38 C.F.R. § 4.16(a) (1999).  However, the possibility remains 
that the rating for the veteran's service-connected low back 
disability may be increased following the development 
requested by the Board in this remand.  

Even if the evaluation for the veteran's service-connected 
low back disability is not increased, he may still be awarded 
a total rating based on individual unemployability.  
According to the applicable regulation, it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (1999).  Consequently, all 
cases of veterans who are unemployable by reasons of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16, 
should be submitted to the Director, Compensation and Pension 
Service for extra-schedular consideration.  Id.  Whether the 
RO must first find unemployability as suggested by the 
language of this regulation before referring the case to the 
Director, or whether the analysis by the RO ought to be 
similar to that required for extra-schedular ratings under 
38 C.F.R. § 3.321(b)(1) is not clear.  Nevertheless, reading 
the language of § 4.16(b) in the light most favorable to the 
veteran, the Board finds that the RO need not find 
unemployability before forwarding the case to the Director.  
Rather, in order to be consistent with the requirements of 
§ 3.321(b)(1), the Board concludes that § 4.16(b) only 
requires that the RO find exceptional or unusual disability 
factors not contemplated by the regular schedular criteria in 
order to refer the case to the Director.  

During the current appeal, the veteran has essentially 
asserted that his service-connected low back disability 
prevents him from working.  In particular, the veteran 
testified at the August 1994 personal hearing that on several 
occasions he was denied employment as a pharmacy assistant 
(for which he was trained) due to his back condition.  
1994 T. at 5-6.  

In support of the claim for a total rating based on 
individual unemployability, the veteran submitted a November 
1993 letter in which his wife asserted that he was denied 
employment with the United States Postal Service (USPS) in 
Charleston, West Virginia due to his back problem.  Further 
review of the claims folder indicates that, by a December 
1993 letter, the USPS Personnel Services in Charleston, West 
Virginia notified the veteran that he had been found 
"medically unsuitable" for the position of a custodial 
laborer.  The USPS Personnel Services specifically explained 
that, "[a] review of . . . [the veteran's] medical records 
and evaluation by . . . [the agency's] Medical Officer 
revealed limited lifting ability" and that "[t]his 
condition is not compatible with the strenuous activities 
required for this position, which includes heavy lifting and 
carrying, and climbing."  In other words, the USPS Personnel 
Services denied employment to the veteran due to his 
"condition" which caused "limited lifting ability."  The 
USPS Personnel Services did not specifically mention the 
veteran's low back disability.  However, the claims folder 
contains the report of the December 1993 examination 
conducted pursuant to the USPS Personnel Services' request in 
which a private physician diagnosed only degenerative disc 
disease of the veteran's lumbar spine at levels L3-4 and 5 
with root irritation at left L5-S1.  Consequently, the 
physician appears to have found the veteran to be "unfit and 
unable to perform duties . . . [of a] labor custodian" as a 
result of his low back disability.  

Subsequently, in May 1994, the veteran underwent a physical 
examination pursuant to a request by a former employer.  
According to the report of this evaluation, the veteran 
stated that, prior to his back difficulties, he worked as a 
laborer.  After completing the examination, the physician 
concluded that the veteran had both clinical and radiographic 
evidence of degenerative disc disease involving the 
lumbosacral joint.  The physician stated that he would not 
recommend "any active treatment."  Additionally, the 
physician expressed his opinion that the veteran was 
"totally disabled from performing his usual form of 
employment and is totally disabled for any job for which he 
is reasonably qualified."  However, the physician also 
concluded that the veteran "may be a fair candidate for 
vocational retraining" although extensive vocational 
retraining would be required.  

While the December 1993 and May 1994 physical examinations 
include medical opinions that the veteran's low back 
disability prevented him from working in his previous 
occupation as a laborer, the claims folder contains evidence 
that other types of employment may be allowable.  In fact, at 
the May 1994 examination, the physician expressed his opinion 
that the veteran "may be a fair candidate for vocational 
retraining," although extensive vocational retraining would 
be required.  Furthermore, in a February 1989 letter, a 
private physician, who was treating the veteran for his low 
back disability and who provided an instruction that the 
veteran should not lift objects weighing in excess of 
20 pounds, also recommended that he seek a more sedentary 
occupation.

Moreover, the veteran's apparent inability to work in his 
previous occupation as a laborer has been associated with 
problems other than his back.  In the November 1993 letter, 
the veteran's wife stated that the veteran was "dismissed" 
from his job "after being diagnosed with lung problems."  
The veteran's wife did not provide any further information.  
However, at a November 1994 treatment session at the Mental 
Health Clinic (MHC) in the Huntington VA Medical Center 
(VAMC), the veteran explained that he was "laid off from 
work" in 1991 after he informed his employer that he had 
pulmonary fibrosis.  

Additionally, at a July 1994 treatment session at the MHC, a 
staff psychiatrist concluded that the veteran was dealing 
"quite well" with the "many problems going on in his 
life."  Significantly, the psychiatrist concluded that "it 
is doubtful that . . . [the veteran] could work" and 
associated the veteran's inability to work with "the range 
of his disease processes."  

Significantly, none of the medical records received during 
the current appeal contain an opinion regarding the effect of 
the service-connected disability on his ability to obtain or 
maintain even sedentary employment.  This is especially 
important in light of the nonservice-connected conditions 
which may have some effect on the veteran's employability, 
including his pulmonary disorder (characterized as 
interstitial pulmonary fibrosis and emphysema) as well as his 
psychiatric disability (defined as a generalized anxiety 
disorder and depression, not otherwise specified), the 
medical opinions indicating that sedentary employment may be 
allowable, and the fact that service connection for hearing 
loss may yet be awarded (this issue has been remanded to the 
RO for further evidentiary development).  See Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992).  The Board concludes, therefore, 
that a remand is necessary to obtain a medical opinion 
regarding the effect of the veteran's qualifying 
disability(ies) on his employability and to allow him an 
opportunity to submit any additional evidence or argument 
concerning this claim, especially with respect to the 
§ 4.16(b) consideration.  

Furthermore, at the August 1994 personal hearing, the veteran 
referred to vocational rehabilitation training.  1994 T. 
at 5-6, 13-15.  The veteran's vocational rehabilitation 
folder has not been obtained and associated with his claims 
folder.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for his hearing impairment since his 
discharge from active military duty and 
for his service-connected low back 
disability in recent years.  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159 (1998).  The 
veteran should also be given an 
opportunity to elaborate on any 
exceptional or unusual factors caused by 
his service-connected low back disability 
that affects his employability. 

2.  The veteran's vocational 
rehabilitation folder should be obtained 
and associated with his claims folder.  
All attempts to procure the vocational 
rehabilitation folder should be annotated 
in the claims folder.  If, for any 
reason, the vocational rehabilitation 
folder is not available, that fact should 
also be annotated in the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA audiological examination to 
determine the etiology of his bilateral 
hearing impairment.  The claims folder, 
and a copy of this remand, must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide an opinion as to 
the medical probabilities that any 
hearing loss found on examination is 
related to the veteran's service (e.g., 
to in-service episodes of exposure to 
loud noises from artillery, firearms, 
fire trucks, or large airplanes).  
Additionally, after reviewing a copy of 
this remand and the veteran's claims 
folder, interviewing the veteran, and 
completed the audiological evaluation, 
the examiner should express an opinion as 
to how the veteran's bilateral hearing 
impairment affects his employability.

4.  Additionally, the veteran should be 
afforded a VA neurological examination to 
determine the extent of the 
service-connected residuals of a back 
injury with disc disease and radicular 
neuropathy, L5-S1.  The claims folder, 
and a copy of this remand, must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  

With regard to the veteran's 
service-connected low back disability, 
the examiner must discuss the presence or 
absence of pathology associated with the 
service-connected disc disease.  All 
symptoms due to disc disease should be 
described in detail.  In this regard, the 
examiner should express an opinion as to 
whether the severity of any 
intervertebral disc syndrome shown on 
examination (with characteristic pain) is 
best described as severe or pronounced.  
In considering this question, the 
examiner should discuss the presence or 
absence of demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc and whether the veteran 
experiences intermittent relief or only 
little intermittent relief from pertinent 
symptomatology.  

Also with regard to the veteran's 
service-connected low back disability, 
the examiner should specifically state 
whether functional losses experienced by 
the veteran, such as the above-noted 
complaints of pain, equate to disability 
contemplated by the criteria for a 40 or 
60 percent rating.  See, 38 C.F.R. 
§ 4.71a, Code 5293.  Also, with respect 
to any subjective complaints of pain made 
concerning the veteran's low back 
disability, the examiner is requested to 
comment specifically on whether such pain 
is visibly manifested with movement of 
the veteran's lumbar spine; whether there 
is muscle atrophy attributable to the 
disability; whether there are changes in 
condition of the skin indicative of 
disuse due to the disorder; or whether 
there is any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the disability.  

After reviewing a copy of this remand and 
the veteran's claims folder, interviewing 
the veteran, and examining his 
service-connected low back disability, 
the examiner should express an opinion as 
to how his low back disorder affects his 
employability.  This opinion should take 
into account the history of the veteran's 
difficulties, including exacerbations and 
remissions, as well as unusual problems.  
If only a particular type of employment 
(e.g., sedentary occupation) is 
allowable, the examiner should so state.  

5.  Thereafter, the RO should re-
adjudicate the issues of entitlement to 
service connection for hearing loss, 
entitlement to a disability rating 
greater than 40 percent for residuals of 
a back injury with disc disease and 
radicular neuropathy, L5-S1, and 
entitlement to TDIU.  The RO should re-
adjudicate the TDIU claim by again 
considering the appropriateness of a 
schedular rating for the service-
connected disability(ies) and by applying 
the provisions of § 4.16.  Consideration 
should also be given to whether the TDIU 
claim should be referred to the Director 
under § 4.16(b).  If any benefits sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that includes any additional pertinent 
law and regulations.  If the RO does not 
refer the veteran's TDIU claim to the 
Director, the SSOC should include an 
explanation for such action.  The SSOC 
should also include the rating criteria 
for rating the service-connected 
disability(ies) as well as an explanation 
of the RO's ratings for this(these) 
disorder(s).  The veteran should be 
afforded a reasonable period of time in 
which to respond to the supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






